Citation Nr: 9901126	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated at 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970 and from August 1980 to January 1986.  

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to service 
connection for PTSD by rating decision dated in December 1994 
and assigned a 30 percent evaluation thereto.  

On appeal, the Board remanded the case to the RO for further 
developments by decision dated in October 1997.  The RO 
subsequently increased his disability rating to 50 percent by 
a rating decision dated in June 1998.   However, a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an increased evaluation above the 
current 50 percent remains in appellate status. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
PTSD is worse than currently evaluated.  The veterans 
representative has joined in these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to an increased 
evaluation for PTSD.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claim.

2.  The veteran's service-connected PTSD produces 
considerable occupational and social impairment with 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships, but no more.

3.  He is not shown to have occupational and social 
impairment with deficiencies in most areas, suicidal 
ideations, obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic attacks, an 
inability to function independently, disorientation, or to be 
neglectful of his personal hygiene.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code (DC) 9411 (1996) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

Historically, the veteran filed a claim for entitlement to 
service connection for PTSD in June 1993.  By rating decision 
dated in December 1994, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
thereto.  The veteran disagreed with the evaluation and the 
claim, in effect, became a claim for an increased rating.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Later, the RO granted an earlier effective date to January 
1986.  On appeal, the case was remanded to the RO, which 
subsequently granted a 50 percent evaluation by rating 
decision dated in June 1998, and made effective to June 1993. 

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that there is no basis 
upon which to conclude that the earlier version of the 
pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veterans individual 
case.  Accordingly, the Board will adjudicate the veterans 
claim pursuant to the regulations in effect during the 
relevant time. 

The pre-change or old criteria are utilized for ratings 
prior to the effective date of the change.  Those criteria 
provided that PTSD would be evaluated 50 percent disabling 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and where the reliability, flexibility and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, DC 9411 (1996).  

Under regulations that took effect during the pendency of 
this appeal (the new criteria), which were considered by 
the RO, a 50 percent evaluation will be assigned for PTSD 
which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The degree of impairment resulting from a disability is a 
factual determination with the Boards primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Evidence of the impairment for the 
earlier time will be used in assigning the rating under the 
old criteria.  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 50 percent 
rating for PTSD is warranted under any of the criteria for 
the pertinent periods.  

Outpatient treatment records dated in 1993 reveal that the 
veteran was treated for PTSD and depression.  He was 
variously described as verbal, alert, oriented, open, 
cooperative, motivated, logical, coherent, and goal directed, 
with clear thought processes, and memory function intact.  He 
reported sleep disturbances, intrusive thoughts, guilt 
issues, and fear/vigilance, but denied nightmares.  He 
appeared to have been actively drinking.  He was noted to be 
depressed and had difficulty addressing things that bothered 
him.  In July 1993, he was reportedly working and had some 
improvement on a new medication.  In September 1993, he was 
hospitalized under commitment for alcoholism after being 
found wandering the streets.  During his hospital stay, he 
was alert, oriented, and cooperative.  There were no 
deliriums or hallucinations and he was not depressed.  Mood 
and affect were normal and he was not anxious.  He slept well 
and did not seem to be hyper alert.  He was eventually 
discharged after being observed leaving the hospital and 
returning intoxicated.  At the time of discharged, he was 
oriented, in good control, not psychotic, and had no reported 
thoughts of harming self or others.  His GAF was 60 with the 
highest during the year at 80.

In a July 1994 VA examination report, the veteran reported 
that he was a loner in high school but was interested in 
debate and drama club.  After graduation, he joined the 
Marine Corps and was sent to Vietnam.  He related several 
stressful events, including being wounded twice.  After 
service, he attended several colleges and eventually 
graduated with a degree in accounting.  He reenlisted in 1980 
and eventually received a masters degree in management.  He 
was subsequently administratively discharged due to 
alcoholism.  He attempted a number of jobs but would arrive 
obviously drunk and be fired.  He did poorly in treatment 
programs and had been incarcerated five times for DUI and 
once for grand theft auto.  

Mental status examination revealed that the veteran was 
neatly dressed and had a withdrawn immobile expression, 
avoided eye contact, and spoke in a meticulous fashion in an 
effect to have each sentence grammatically correct.  The 
examiner noted that the veteran fulfilled the criteria for 
PTSD, would not talk about his experiences or watch movies, 
had daily intrusive thoughts, nightmares four times per week, 
avoided people, had no friends, and felt helpless about his 
situation.  He no longer enjoyed previous activities, always 
sat in the back of the room, and was irritable.  The examiner 
also noted a number of depressive symptoms such as the 
veteran was sad all the time, had crying spells, would sit 
without moving, lacked energy, tired easily, slept poorly, 
and had daily suicidal thoughts.  Upon questioning about 
psychotic indices, he thought people were looking at him and 
felt that his family wanted him committed.  An intelligence 
test showed that he tested in the high range.  The final 
diagnoses included PTSD, schizo-affective disorder, 
depressive type, and alcohol dependence.  His GAF was 45.

Voluminous records were associated with the claims file after 
the Boards remand, including outpatient treatment records, 
hospital reports, vocational rehabilitation reports, and 
Social Security Administration records.  As shown by the 
evidence now of record, in January 1995, the veteran was 
hospitalized for alcohol dependence and relapse prevention.  
A diagnosis of PTSD was noted but his mental status 
examination at that time failed to reveal any major 
psychiatric problems.  He was noted to have been drinking 
since age 15 with a considerable amount of problems because 
of it.  He had been treated for PTSD but had been able to 
resolve a lot of those issues.  Medications included Prozac, 
Trazodone, and Antabuse.  His GAF was 70/75.  

In a February 1995 psychology consultation note, the veteran 
was noted to have vocational rehabilitation issues of poor 
work history and dysfunction due to chronic alcohol 
dependence.  His current disabilities were identified as 
alcohol dependence and major depression.  There had been two 
past substance abuse rehabilitations and his longest period 
of sobriety was six months.  His work skills included 
accounting and tax preparation.  He had had five jobs in the 
last five years and had been fired from four of them for 
alcohol-related problems.  In the past year he had worked as 
a tax auditor.  There were no positive work references.  
Vocational rehabilitation problems were identified as alcohol 
dependence, PTSD and major depression, lack of knowledge of 
high-risk vocational issues affecting recovery, and 
questionable motivation for vocational rehabilitation.  

In a February 1995 report filed with the Social Security 
Administration, the director of the shelter where the veteran 
then-lived revealed that the veteran had recently returned to 
the shelter after being terminated in November 1994 for 
alcohol abuse.  The veteran helped in joint preparation of 
meals, took care of his own bed/laundry, and helped with 
chores in the house.  The veteran had reported to the 
director difficulty in completing tasks and staying focused.  
The director indicated that the veteran could manage money as 
long as he maintained his sobriety.  Further, his personal 
hygiene fluctuated depending on his mental state and chronic 
alcohol abuse.  During the time the director had known the 
veteran (approximately seven years), the veteran had been 
marginally functional with only brief periods of sobriety.  
He was able to get along with the other veterans in the 
shelter and his mother visited him on weekends but had no 
real other social activities.  Concentration was affected by 
alcohol consumption and he had no difficulty understanding 
instructions but generally did not follow through.  The 
veteran would be fired from jobs because of alcohol use or 
lack of reliability.  He had been sober for 60 days and was 
scheduled to enter an in-patient treatment program for 
substance abuse and PTSD.

In April 1995, the veteran was hospitalized with PTSD and 
alcohol dependence, in remission.  He complained of 
depression, nightmares, insomnia, and an inability to deal 
with people leading to isolation.  He reported being unable 
to control his temper and could not keep a job.  Mental 
status examination showed that his appearance was fair and he 
was alert, responsive, relevant, and coherent in his 
production.  He acknowledged some anxiety and depression and 
his affect was in keeping with his mood.  He indicated he had 
some suicidal thoughts but no homicidal thoughts.  Memory was 
fair, intelligence average, insight fair, and judgment fair.  
Medications included Prozac, Trazodone, thiamine 
hydrochloride, and a multivitamin.  He was discharged after 
approximately seven weeks.  

In a Social Work report dated in April 1995, the veteran was 
noted to have last worked full time in August 1990 as a tax 
auditor with the State of Florida.  He resigned due to 
increasing anxiety as he attempted interpersonal interaction.  
He had subsequently attempted to work in several fast food 
establishments without success and the interviewer concluded 
that the veterans ability to obtain or maintain gainful 
employment was significantly impaired.  He had a Bachelors 
Degree in Accounting and a Masters Degree in Management and 
Supervision but his disability impaired his ability to 
utilize his education in any meaningful manner.  He saw 
combat in Vietnam and was wounded twice.  He was divorced 
with one child.  His social system consisted of his mother, 
son, and two sisters.  He communicated with his mother daily 
and they had a slightly improved relationship.  He talked 
with his son once a week and both his son and ex-wife were 
supportive of his treatment.  He talked with his sisters 
often, and he indicated that his family relationships were 
improved since his treatment for alcohol abuse but they 
remained strained to some extent by his emotional numbing.  
He had no outstanding warrants and was serving one year 
probation for DUIs.  He related that he used alcohol as an 
adolescent but did not have any problems with it.  He used 
marijuana in service and until 1984, when he ceased use.  He 
began drinking heavily in 1986 reportedly due to intrusive 
memories and nightmares.  He had completed three in-patient 
recovery programs but experienced relapses.  He stated that 
he had been sober since November 1994.  However, an 
outpatient treatment note reveals that he was involuntarily 
admitted for alcoholism in June 1995.

In a June 1995 private psychological evaluation, the veteran 
reported for the examination with his mother.  Briefly, he 
related a history of moving around as a child, graduating 
from high school in 1967, and immediately entering the Marine 
Corps.  After leaving service, he attended college, 
eventually obtaining jobs as a truck driver/delivery man and 
in construction work.  He re-entered college and obtained a 
degree in accounting.  He worked in a variety of accounting 
jobs but was never able to sustain employment for over one 
year due to an inability to concentrate and intrusive 
thoughts of Vietnam.  He then married and entered law school 
but dropped out after one year of poor performance.  In 1980, 
he and his wife enlisted in the Air Force as a way of 
obtaining employment.  While in the Air Force he got into 
trouble for drinking on the job.  He was subsequently 
administratively discharged after a DUI offense.  Thereafter, 
he held some accounting positions but also had several DUIs 
during that time.  In 1992, he got two DUIs and moved to 
Georgia, fearing that he was about to be arrested.  He worked 
at a fast food restaurant but could only work for a month at 
a time.  In January 1993, he moved to Mississippi and hoped 
to be admitted to the VA hospital but could not be admitted 
and became homeless.  He began drinking heavily and by 
October 1993 was committed to the VA hospital in Gulfport.  
He fled the hospital as soon as he was released from a locked 
ward and returned to Florida where he was arrested.  This was 
followed by episodes of being in and out of group homes and 
in-patient treatment for alcohol abuse.

Mental status examination revealed that he was alert and 
oriented, his mood was normal, and affect consistent with the 
mood.  He reported auditory but no visual hallucinations.  He 
reported that he was fearful and constantly vigilant.  He had 
intrusive thoughts of Vietnam and other traumatic events in 
his life and that his sleep was disturbed.  He claimed to 
have been sober since December 1994.  Speech and vocabulary 
showed that he was functioning in the high average range of 
intellectual functioning, calculation and abstracting skills 
were adequate, and breathe of knowledge was adequate.  
Immediate, recent, and remote memory were intact, and he had 
good insight into his condition but difficulty making 
appropriate decisions.  He experienced recurrent dreams about 
Vietnam, and had at least one flashback.  He attempted to 
isolate himself and avoid contact with people.  He was 
uncomfortable around strangers and had difficulty interacting 
with most people.  The examiner concluded that these symptoms 
were consistent with PTSD.  The examiner asserted that the 
veteran could understand, recall, and carry out instructions 
but had extreme difficulty responding to supervisors, co-
workers, and the stressors of a work setting.  He had a 
restricted range of interests but had the arithmetic skills 
and judgment to manage his own financial affairs and function 
independently.

In July 1995, the veteran was awarded Social Security 
Administration benefits for PTSD and substance addiction 
disorder (alcohol) effective to December 1993.  Outpatient 
treatment records in 1995 and 1996 show on-going treatment 
primarily for alcohol dependence with a diagnosis of PTSD and 
at least one period of incarceration.  However, in June 1996 
he agreed to be hospitalized for active delusions but it is 
not clear from the record whether he was actually admitted. 

In the most recent VA examination report dated in January 
1998, the examiner reviewed the claims file as well as the 
veterans clinical records.  Medications included Prozac and 
Trazodone.  He was attending the support group for substance 
abuse and the veteran admitted that he continued to have 
problems with alcohol abuse, admitting to more frequent 
binges.  He was still unemployed, having last worked full 
time in 1990 and intermittent, unstable work for the past two 
years.  He was living alone and had a teenage son who lived 
with his ex-wife in Alabama.  He did not have structured 
activities during the day and watched television and read.  
He also helped his mother every couple weeks with yard work 
and other household chores.  He had one friend, a lady who 
worked as a barber.  She used to be his girlfriend and they 
lived together but now they were just friends.  He reported 
day to day stress and was not able to handle situations.  He 
related periods of severe depression, intrusive thoughts, 
flashbacks, nightmares, and difficulty sleeping.  He 
reflected that drinking protected him from the nightmares.  
He stated that his depression had increased and he was 
withdrawn, isolated, and had occasional thoughts of suicide.  
He remarked that his PTSD symptoms continued to impact his 
life in a negative way and he could not maintain work in his 
field of accounting or maintain any significant 
relationships.  His memory and concentration had been 
diminishing and he did not have many goals or plans for the 
future.  He felt numb and empty and lived on a day to day 
basis.  

Mental status examination revealed that the veteran was 
fairly groomed, well-developed, and well-nourished.  There 
was moderate psychomotor retardation noted and he appeared 
sad and downcast.  His speech was slow and hesitant.  He was 
not verbally spontaneous but remained coherent and logical.  
There was no evidence of acute psychotic symptoms.  He denied 
delusions, paranoia, or perceptual disturbances.  His mood 
was predominantly anxious and depressed.  His affect was 
dysphoric and he denied suicidal or homicidal ideations or 
intent, but expressed a tremendous sense of frustration, 
hopelessness, helplessness, and worthlessness.  Cognitive 
functions were diminished and his memory for remote and past 
events was adequate, although his recent memory, 
concentration, and attention span were limited.  He appeared 
to be of above average intelligence.  Insight and judgment 
were fair and he remained competent to give informed consent 
for treatment.  The final diagnoses included PTSD, chronic, 
moderate to severe, and major depressive disorder, recurrent, 
moderate to severe, and alcohol dependence.  His GAF was 
reported at 40.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD is not in order.  
Importantly, although he has not worked for a number of 
years, his occupational and social impairment appears to be 
related to his nonservice-connected alcohol dependency, 
rather than his service-connected PTSD disability.  This is 
supported by the evidence which shows that he had been 
hospitalized on multiple occasions for alcohol 
detoxification, rather than primarily for PTSD.  Further, 
outpatient treatment records reveal treatment primarily for 
alcohol-related issues, rather than PTSD directly.  In 
several instances the primary diagnosis was alcohol 
dependency with only a history of PTSD noted.  Thus, to the 
extent that he has occupational and social impairment, it is 
not shown that it is primarily related to his service-
connected PTSD disability.  Accordingly, the clinical 
evidence of record does not support an evaluation in excess 
of 50 percent for PTSD.

Next, a 70 percent evaluation would only be in order when 
occupational and social impairment was present with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Although the record 
clearly demonstrates that the veteran experiences certain 
occupational and social impairment with deficiencies in 
several areas, as noted above, it appears to be related to 
his nonservice-connected alcohol abuse.  At one point, he was 
noted to be fairly well controlled on his psychiatric 
medication.  

Moreover, although the veterans most recent GAF was noted at 
40, reflecting impairment in reality testing or 
communication, or major impairment in work, family relations, 
judgment, thinking, or mood, the veteran admitted to an 
active on-going problem with alcohol abuse and frequent 
binges at the time of the examination.  In addition, despite 
a GAF of 40, he was fairly well groomed, well developed, well 
nourished, and oriented.  He was able to live alone and 
helped his mother with yard work and household chores.  He 
kept in weekly contact with his son, and kept in touch with a 
former girlfriend.  Although he related symptoms of 
depression, intrusive thoughts, flashbacks, nightmares, and 
difficulty sleeping, he denied delusions, paranoia, or 
perceptual disturbances.  This finding is consistent with a 
no greater than 50 percent evaluation under DC 9411.  

Further, although the record clearly demonstrates that the 
veteran experiences serious occupational and social 
impairment with deficiencies in several areas, as noted 
above, the Board finds that the veterans service-connected 
disability does not rise to the level of a 70 percent 
evaluation.  For example, the evidence does not reflect that 
has, or ever had, obsessional rituals which interfere with 
routine activities, illogical, obscure, or irrelevant speech, 
near continuous panic attacks, spatial disorientation, or 
neglect of personal appearance and hygiene, as required by 
the regulations.  He has, however, reported suicidal thoughts 
in the past but there is no evidence of hospitalizations or 
treatment for threatened or attempted suicide.  In addition, 
he has described feelings of depression but it has not 
appeared to limit his ability to function independently, 
appropriately and effectively, as evidenced by his ability to 
live alone and manage his own finances.  Several examiners 
and the director of a shelter where the veteran once lived 
commented that the veterans abilities varied with his 
sobriety.  That is, the focus has apparently been on the 
veterans nonservice-connected alcohol dependency, rather 
than on a service-connected neuropsychiatric disability.  He 
has also indicated a history of impaired impulse control and 
outbursts of anger but his trouble with the law all appear to 
have been alcohol-related.

With respect to an inability to establish and maintain 
effective relationships, as noted above, he has fairly 
regular contact with his mother, son, and sisters.  In 
addition, he reportedly had girlfriend, who he continued to 
see as a friend.  Moreover, in the most recent VA examination 
report, there was no evidence of impairment of thought 
process or communication, delusions, hallucinations, 
inappropriate behavior, or memory loss or impairment.  
Although he continued to report various difficulties, he was 
able to maintain his personal appearance and hygiene.  This 
finding is consistent with a no greater than 50 percent 
evaluation under DC 9411.  

Finally, under the old criteria, a 50 percent rating for PTSD 
was warranted where there was considerable social and 
industrial impairment.  A 70 percent rating was warranted 
where there was severe social and industrial impairment.  
38 C.F.R. § 4.132 Code 9411 (1996).  Significantly, the above 
reported findings support a finding of a rating of 50 percent 
for the veterans service-connected PTSD but no more under 
the old criteria as well.  As noted, there appears to be no 
substantive difference in the application of the criteria in 
this case.  The findings and symptoms reported above do not 
show more than considerable impairment in establishing or 
maintaining effective or favorable relationships due to PTSD.  
The foregoing discussion concerning social and industrial 
functioning is for consideration in making this 
determination.  Thus, a rating in excess of 50 percent is not 
warranted under any of the applicable criteria.

The Board has considered the veterans written statements 
that his PTSD is worse than currently evaluated.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

With respect to the October 1997 remand, the Board notes that 
the RO was directed to conduct a social and industrial 
survey, which was not completed.  The Board is also aware 
that the Board is obligated by law to ensure that the RO 
complies with its directives and compliance is neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In this case, the Board finds that the 
association of voluminous medical records, along with fairly 
detailed reports from Social Work Services and Vocational 
Rehabilitation substantially complies with the request to 
conduct a social and industrial survey.  Specifically, with 
the association of the veterans complete records to the 
claims file, the Board has before it a comprehensive review 
of the veteran's social and work history.  Therefore, a 
remand for a social and industrial survey at this point would 
be duplicative and unnecessarily delay resolution of this 
case.



ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated at 50 percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
